Citation Nr: 1745969	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 15, 2015, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Cummins B. Jones, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD, evaluated as 30 percent disabling, effective June 1, 2011.

In February 2016, the Veteran testified at a hearing before the undersigned at the RO. 
  
In a February 2016 rating decision, the RO increased the rating for PTSD to 50 percent, effective December 15, 2015.

In April 2016, the Board remanded the appeal for further development.

The issues of entitlement to service connection for GERD and bilateral hearing loss were raised in November 2013 and June 2013 informal claims, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


The issue of entitlement to a TDIU prior to December 15, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period between June 1, 2011 and December 15, 2015, the Veteran's service connected PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since December 15, 2015, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.

3. The Veteran has met the percentage criteria for TDIU since December 15, 2015, and was unable to secure substantially gainful employment due to PTSD. 


CONCLUSIONS OF LAW

1. For the period between June 1, 2011 and December 15, 2015 the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Since December 15, 2015, the criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU have been met as of December 15, 2015. 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under §4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating. See id. at 118.

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014. See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  This case was certified in April 2016; thus, the DSM-5 applies; however, the Veteran's GAF scores are relevant evidence.

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers). A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

A. Period between June 1, 2011 and December 15, 2015

An August 2009 VA treatment record documented the Veteran's reports of fatigue, low energy, low self-esteem, as well as feelings of helplessness, hopelessness, and worthlessness.  He also stated that his self-owned barber shop was a source of stress.  He denied suicidal and homicidal ideation.  

VA treatment records between August 2009 and May 2012 note that the Veteran screened negatively for depression and PTSD.  

In October 2011, the Veteran was afforded a VA contract examination for PTSD.  He reported being married for 15 years and having close relationships with his wife and four children.  However, he had no a relationship with his siblings.  His relationship with his siblings had been poor prior to service.  The examiner reported that changes in the Veteran's social functioning had been present for the past year.  There had been major changes in daily activities, including sleep disruption and paranoia.  He experienced moderate symptoms including flashbacks, hypervigilance to noise, insomnia, depression, and concentration difficulties.  He reported a physiological reaction to cues that symbolized the original traumatic event and avoided related stimuli.  Additionally, he experienced markedly diminished interest in activities other than work.  He reported that after service he had completed training in cosmetology and had always been self-employed.

The examiner noted that the Veteran displayed normal orientation, appropriate hygiene and behavior, appropriate thought processes, normal judgement, normal memory and abstract thinking, as well as normal communication, speech and concentration.  His eye contact was poor and he demonstrated anxiety.  There was no evidence of panic attacks, delusions, hallucinations, or obsessive compulsive disorder.  Homicidal or suicidal ideation was absent.  The examiner assigned the Veteran a GAF score of 50.  The Veteran was found capable of managing his own financial affairs, as well as activities of daily living.  He was able to establish and maintain effective work and social relationships, though he did have difficulty maintaining effective family role functioning due to strained relations with his siblings. The examiner opined that PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation. 

The Veteran's symptomatology, to include flashbacks, hypervigilance, insomnia, depression, paranoia, loss of interest, feelings of helplessness, hopelessness, and worthlessness, and concentration difficulties are contemplated in the 30 percent rating for the period prior to December 15, 2015.

With respect to the symptoms listed as examples in the criteria for a 50 percent rating, the Veteran did not have impaired thought processes, judgment, memory, abstract thinking, communication, or speech.  Additionally, he did not have panic attacks.  He was able to establish effective relationships with his family.  The impaired relationship with his siblings reportedly antedated service; and the same difficulties were not reported in his relationships with others.  Therefore, such reports are not indicative of a difficulty or inability to establish and maintain effective relationships do to PTSD.  He reported no difficulty in establishing effective relationships in his business or elsewhere.

Additionally, the Veteran reported occupational stress.  However, the evidence indicates that he had operated his own barber shop for years. Furthermore, the October 2011 VA examiner indicated that the Veteran was able to establish and maintain effective work and social relationships.  He was also capable of managing his own financial affairs during this period.  Thus, while the Veteran may have experienced stress at work, the 30 percent rating contemplates social impairment with an occasional decrease in work efficiency and intermittent of periods of inability to perform occupational tasks, which was the level of severity determined by the October 2011 VA examiner.  The Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

Therefore, the Board finds that symptoms as noted during this period are of such a severity or frequency so as to more nearly approximate the criteria for a higher rating.  Mauerhan, supra.  

The assigned GAF of 50 at the October 2011 VA examination would be indicative of serious symptomatology, including an inability to keep a job or friends.  This is inconsistent with the examiner's findings that the symptoms were moderate and that the Veteran had been self-employed since service.  Hence the GAF is of little probative value.    

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD between June 1, 2011 and December 15, 2015. 

B.  Period between December 15, 2015 and the Present

In January 2016, the Veteran underwent a second VA examination for PTSD.  He remained married to his wife of 19 years and lived with three of his children.  He denied suicidal or homicidal ideation.  He experienced symptoms including insomnia, depression, low energy, avoidance behaviors, nightmares, intrusive thoughts, markedly diminished interest in activities, hypervigilance, and exaggerated startle response.  The Veteran stated that PTSD caused him to be "less friendly" to others, and that his symptoms had not increased since his previous examination in October 2011.  

The examiner noted; however, that the Veteran displayed flattened affect, and found that he had difficulty in establishing and maintaining effective work and social relationships.  There was no evidence of anxiety, suspiciousness, panic attacks, memory loss, abnormal speech, impaired judgment or abstract thinking, gross impairment in thought processes or communication, disturbances of mood and motivation, impaired impulse control, obsessional rituals, delusions, hallucinations, inappropriate behavior, neglect of personal hygiene, or disorientation.  The Veteran was capable of performing activities of daily living and managing his financial affairs.  The examiner opined that he displayed occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

At the February 2016 hearing, the Veteran testified that he experienced panic attacks, occasional forgetfulness, and nightmares.  He did not have many friends, and avoided movie theaters and new places because he did not enjoy crowds or loud environments.  He stated that this impeded his self-owned business, as he preferred to avoid loud people, which resulted in a loss of customers.  His wife testified that the Veteran did not interact socially, and would spend time alone in a separate room in the family home.  She stated that he would have outbursts and had fired several loud employees due to his PTSD symptoms.  The Veteran's wife managed his finances because he was unable to pay bills and handle money.  

Private treatment records from February and March 2016 document the Veteran's reports of anxiety, concentration difficulties, depression, nightmares, feeling overly emotional, paranoid ideation, challenges interacting with employees, intrusive thoughts, hypervigilance, insomnia, weekly anxiety, flashbacks, avoidance behaviors, exaggerated startle response, chronic feelings of worthlessness and detachment, irritability with angry outbursts, decreased appetite, and low energy.  He stated that he experienced difficulties with social relationships, had issues with trusting people, and felt others were talking about him.  He denied experiencing hallucinations or suicidal ideation.  He displayed normal speech and thought processes, normal orientation to person, place and time, as well as normal insight, judgment, and impulse control.  

In December 2016, the Veteran was afforded a third VA examination.  He described his marriage as occasionally stressful and emotionally draining.  He enjoyed positive relationships with his four children, his brother, and his in-laws.  However, he preferred to be alone, as opposed to interacting with his family.  He did not maintain contact with his friends.  The Veteran stated that he had closed his barber shop, due to challenges with employees.  He also reported being incompetent to handle his own money, as his wife handled his financial affairs.  

The examiner noted reports of distressing memories and dreams, avoidance of stimuli related to the original trauma, hypervigilance, depression, paranoid thoughts, low energy, insomnia, flattened affect, feelings of guilt and worthlessness, concentration difficulties, increased irritability, suicidal ideation, anxiety, isolative tendencies, social withdrawal, and poor appetite.  His wife informed the examiner that the Veteran needed to be alone during periods of irritability.  She also stated that she assisted with the financial affairs of the barber shop.  There was no evidence of suspiciousness, panic attacks, memory loss, abnormal speech, impaired judgment or abstract thinking, gross impairment in thought processes or communication, impaired impulse control, obsessional rituals, delusions, hallucination, inappropriate behavior, neglect of personal hygiene, abnormal motor skills, or disorientation.  The examiner opined that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The evidence shows that the Veteran's overall PTSD picture from December 15, 2015 is contemplated by the 70 percent rating, granted herein.  Since that date, the Veteran has experienced anxiety, concentration difficulties, depression, nightmares, feeling overly emotional, paranoid ideation, challenges interacting with employees, intrusive thoughts, hypervigilance, insomnia, weekly anxiety, flashbacks, withdrawal and isolation tendencies, avoidance behaviors, exaggerated startle response, chronic feelings of worthlessness and detachment, flattened affect, irritability with angry outbursts, panic attacks, markedly diminished interest, avoidance behaviors, and occasional suicidal ideation, all of which are symptoms contemplated under the 70 percent rating criteria. 

Specifically, the Veteran reported having few friends, as he did not trust other people and preferred to avoid crowded areas and new places.  At the December 2016 VA examination, he also indicated that he experienced occasional suicidal ideation.  Furthermore, his wife's reports of angry outbursts and irritability are indicative of impaired impulse control warranting a 70 percent disability rating.  Both the Veteran and his wife have indicated that he was unable to independently operate his own business, as he experienced difficulty interacting with loud customers and employees due to his PTSD symptoms.  The December 2016 VA examiner also determined that he was unable to handle his own financial affairs and required his wife's assistance in managing the business.  Thus, the Board finds that the Veteran's symptomatology indicates occupational and social impairment with deficiencies in most areas.

The Veteran's PTSD does not approximate the criteria for a 100 percent rating for this period, as noted above those symptoms are exemplary and the Board must consider whether the Veteran had "total occupational and social impairment" from symptoms of "similar severity, frequency, and duration" as those for 100 percent. Vazquez-Claudio, 713 F.3d at 117.  The evidence does not suggest that this is the case.  The symptoms the Veteran has experienced are not on par with grossly inappropriate behavior, persistent danger of hurting himself or others, or other symptoms warranting a 100 percent disability rating.  Specifically, the evidence of record indicates that the Veteran consistently demonstrated normal orientation, communication abilities, and thought processes.  Additionally, although he reported experiencing paranoid ideation, he denied hallucinations and delusions.  His reported occasional memory loss was not of such degree warranting a 100 percent disability rating, as he did not report being unable to remember his own name, the names of closes relatives, or his occupation.  Furthermore, though he reported that he lacked friends and occasionally preferred to be alone in the family home, he had been married to his wife for 20 years and reported maintaining relationships with his children, brother, and wife's family.  Taken together, the evidence does not show total occupational and social impairment.  A 100 percent rating is therefore not warranted.

A 70 percent rating for PTSD is warranted for the period from December 15, 2015.

II. Entitlement to TDIU 

In order to establish entitlement to TDIU due to service-connected disability, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's service-connected PTSD was rated as 70 percent disabling, effective December 15, 2015.  Combined with his other service-connected disabilities, his overall disability rating was 70 percent, effective December 15, 2015.  Therefore, he met the criteria for schedular consideration for TDIU as of that date.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected PTSD.

"Substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment will be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold for a single adult. 38 C.F.R. § 4.16(a).

The Board may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The evidence of record indicates that the Veteran owned his own barber shop since September 2007.  Additionally, at the January 2016 VA psychological examination, he stated that he had worked as a barber since separation from service. 

At the February 2016 hearing, the Veteran testified that PTSD impeded his ability to work.  He did not enjoy being around loud individuals at the barber shop, which resulted in a loss of customers and employees.  His wife testified that she handled the financial affairs of the business because he was unable to pay bills and manage money sufficiently.  

In an April 2016 private medical opinion letter, Dr. K. M. opined that the Veteran was not capable of sustaining gainful employment.  He based this conclusion on symptoms resulting from the service-connected PTSD, including improper and unprovoked outbursts, severe short-term memory loss, and posing an occasional danger to employees.  As this opinion had a clear conclusion accompanied by a supporting rationale, it is afforded probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The December 2016 VA examiner noted that the Veteran reported experiencing difficulty getting along with employees, which impeded his ability to run his own business.  The examiner opined that his PTSD would not render him unemployable if he sought adequate treatment.  She based this opinion on the Veteran's reports of working in a barber shop since 1996 and stated that his current mental health diagnoses would not hinder his business management skills.  However, the examiner failed to take into account the Veteran's reports of experiencing difficulty interacting with employees and being surrounded by the loud atmosphere of the barber shop.  She also neglected to consider the Veteran's inability to manage the financial affairs related to his business.  

In June 2017, the RO found the Veteran incompetent to handle his funds.

The evidence of record supports a finding that the Veteran's service-connected PTSD has rendered him unemployable since December 15, 2015.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as a self-employed barber, due to his memory difficulties, irritability, and mood disturbances.  

In an application for increased compensation based on unemployability received in May 2016, the Veteran reported that he had last worked full time in May 2012; that the most he had earned in any one year was $30,000 in 2007, and had significant earnings as late as April 2016.  The precise earnings during this period were unclear, but appear to have been in excess of the poverty level for a single person; hence his employment was not marginal when viewed strictly on the basis of income.  Cf. 38 C.F.R. § 4.16(a).  Marginal employment may; however, be shown on a facts found basis, this includes, but is not limited to, a family business and in a protected environment.  Id.  Employment in a protected environment may exist regardless of earnings, if the employer makes accommodation for the Veteran's disability.  Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  Here the testimony and examination reports show that the Veteran has had little actual involvement in his business in recent years and that it has been largely operated by his spouse.  

Dr. K. M.'s opinion is that the Veteran experienced a severe decrease in work functioning due to PTSD symptoms.  This opinion is at least as probative as the December 2016 VA examiner's negative opinion.  

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities; including PTSD, pes planus, right shoulder and left wrist disabilities; have rendered him unable to secure and follow a substantially gainful occupation, as of December 15, 2015; when he first met the percentage requirements for TDIU.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to a 70 percent disability rating for PTSD, effective December 15, 2015, is granted.

Entitlement to a TDIU is granted, effective December 15, 2015.


REMAND

Although the Veteran did not meet the percentage criteria for TDIU before December 15, 2015, there is evidence that he was unable to secure a substantially gainful occupation prior to that date.  Specifically, he reported that his disabilities first affected full time employment in May 2012, when he was working 25 hours per week, but that he lost 200 days of employment between September 2007 and October 2012 and 180 days between October 2012 and February 2016.  See VA Form 21-8940.  As noted above, this employment could be considered as being in a protected environment.  A total rating based on individual unemployability may be assigned to a veteran who fails to meet the percentage requirements if he or she is unemployable by reason of his or her service-connected disabilities. 38 C.F.R. § 4.16 (b). 

The Board cannot award a TDIU in the first instance when a Veteran does not meet the percentage requirements.  Instead the Board is required to insure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU prior to December 15, 2015, on an extraschedular basis or if TDIU is not warranted on that basis; whether a combined effects extraschedular rating is warranted. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


